Case 1:21-cv-00021-WES-LDA Document 22 Filed 02/15/21 Page 1 of 10 PageID #: 118




 MJC:ljc 95470 \Pleadings\95470 1a Our Answer 2-3-21

                                     UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF RHODE ISLAND

 KENDRA THIBAULT, in her Capacity as             :
 Guardian of JHAMAL GONSALVES, ET AL             :
                                                 :
         VS.                                     :                   C.A. NO. 21- cv-00021-WES-LDA
                                                 :
 HUGH T. CLEMENTS, JR., Individually and in :                        DEFENDANTS DEMAND
 his Official Capacity as Chief of Police of the :                   A TRIAL BY JURY.
 Providence Police Department, ET AL             :

                ANSWER OF DEFENDANTS KYLE ENDRES AND BRAD McPARLIN

                                                 I. INTRODUCTION

         1.          Denied.

         2.          Unknown and denied.

         3.          Denied.

         4.          Unknown and denied.

         5.          Neither admitted nor denied.

         6.          Denied.

                                                       II. PARTIES

         7.          Unknown and denied.

         8.          Unknown and denied.

         9.          No answer required by these defendants.

         10.         No answer required by these defendants.

         11.         Admitted.

         12.         Admitted.
Case 1:21-cv-00021-WES-LDA Document 22 Filed 02/15/21 Page 2 of 10 PageID #: 119




        13.       No answer required by these defendants.

        14.       No answer required by these defendants.

        15.       Admitted as to these defendants.


                                        III. JURISDICTION

        16.       Admitted.

        17.       Admitted.

                                             IV. FACTS
        18.       Admitted.

        19.       Denied.

        20.       Denied.

        21.       Denied.

        22.       Unknown and denied.

        23.       Denied.

        24.       Denied.

        25.       Denied.

        26.       Denied.

        27.       Denied.

        28.       Denied.

        29.       Denied.

       30.       No answer required by these defendants, and to the extent that any allegations of
 misconduct are expressed or implied, the allegations are denied.

        31.       Unknown and denied.

                                                     -2-
Case 1:21-cv-00021-WES-LDA Document 22 Filed 02/15/21 Page 3 of 10 PageID #: 120




       32.     Unknown and denied.

       33.     Unknown and denied.


                                   V. NOTICE OF CLAIM

       34.     No answer required by these defendants.


                                        VI. COUNT I
                                       42 U.S.C. § 1983
                         Fourth and Fourteenth Amendment Violations
                           Against Defendants Endres and McParlin

       35.     Defendants incorporate their answers to the said realleged paragraphs.

       36.     Admitted.

       37.     Denied.

       38.     Denied.

       39.     Denied as to any alleged wrongful conduct.

       40.     Denied.

       41.     Denied.

       42.     Denied as to any alleged wrongful conduct.


                                       VII. COUNT II
                                       42 U.S.C. § 1983
                  Excessive Force Against Defendants Endres and McParlin

       43.     Defendants incorporate their answers to the said realleged paragraphs.

       44.     Admitted.

       45.     Denied.

                                               -3-
Case 1:21-cv-00021-WES-LDA Document 22 Filed 02/15/21 Page 4 of 10 PageID #: 121




        46.       Denied.

        47.       Denied as to any alleged wrongful conduct.

        48.       Denied.

        49.       Denied as to any alleged wrongful conduct.


                                          VIII. COUNT III
                        Negligence Against Defendants Endres and McParlin

        50.       Defendants incorporate their answers to the said realleged paragraphs.

        51.       Denied.

        52.       Denied.

        53.       Admitted.

       54.       No answer required by these defendants, and to the extent that any allegations of
 misconduct are expressed or implied, the allegations are denied.

        55.       Denied.

        56.       Denied as to any alleged wrongful conduct.


                                           IX. COUNT IV
                           Gross Negligence/Reckless Conduct Against
                         Defendants Endres, McParlin, City of Providence

        57.       Defendants incorporate their answers to the said realleged paragraphs.

        58.       Admitted.

        59.       Denied.

        60.       Denied.

        61.       Admitted.

                                                  -4-
Case 1:21-cv-00021-WES-LDA Document 22 Filed 02/15/21 Page 5 of 10 PageID #: 122




       62.       No answer required by these defendants, and to the extent that any allegations of
 misconduct are expressed or implied, the allegations are denied.

        63.       Denied.

        64.       Denied as to any alleged wrongful conduct.


                                            X. COUNT V
                         Assault Against Defendants Endres and McParlin

        65.       Defendants incorporate their answers to the said realleged paragraphs.

        66.       Denied.

        67.       Denied.

        68.       Denied.

        69.       Denied as to any alleged wrongful conduct.


                                           XI. COUNT VI
                         Battery Against Defendants Endres and McParlin

        70.       Defendants incorporate their answers to the said realleged paragraphs.

        71.       Denied.

        72.       Denied.

        73.       Denied.

        74.       Denied as to any alleged wrongful conduct.


                                          XII. COUNT VII
                   False Imprisonment Against Defendants Endres and McParlin

        75.       Defendants incorporate their answers to the said realleged paragraphs.


                                                  -5-
Case 1:21-cv-00021-WES-LDA Document 22 Filed 02/15/21 Page 6 of 10 PageID #: 123




        76.       Denied.

        77.       Denied.

        78.       Denied.

        79.       Denied.

        80.       Denied as to any alleged wrongful conduct.


                                         XIII. COUNT VIII
                             Intentional Infliction of Emotional Distress
                              Against Defendants Endres and McParlin

        81.       Defendants incorporate their answers to the said realleged paragraphs.

        82.       Denied.

        83.       Denied.

        84.       Denied.

        85.       Denied.

        86.       Denied.

        87.       Denied.

        88.       Denied as to any alleged wrongful conduct.


                                          XIV. COUNT IX
                                          42 U.S.C. § 1983
                           Fourth and Fourteenth Amendment Violations
                         Against Defendants John and Jane Does, Alias 1-10

        89.       Defendants incorporate their answers to the said realleged paragraphs.

         90-96. Said paragraphs contain counts not directed toward these defendants, and as such, no
 answer is required. To the extent that these counts allege or imply any wrongful conduct on the part
 of these defendants, the allegations are denied.

                                                  -6-
Case 1:21-cv-00021-WES-LDA Document 22 Filed 02/15/21 Page 7 of 10 PageID #: 124




                                          XV. COUNT X
                                          42 U.S.C. § 1983
                Excessive Force Against Defendants John and Jane Does, Alias 1-10

        97.       Defendants incorporate their answers to the said realleged paragraphs.

         98-103. Said paragraphs contain counts not directed toward these defendants, and as such, no
 answer is required. To the extent that these counts allege or imply any wrongful conduct on the part
 of these defendants, the allegations are denied.


                                          XVI. COUNT XI
                   Negligence Against Defendants John and Jane Does, Alias 1-10

        104.      Defendants incorporate their answers to the said realleged paragraphs.

         105-110. Said paragraphs contain counts not directed toward these defendants, and as such, no
 answer is required. To the extent that these counts allege or imply any wrongful conduct on the part
 of these defendants, the allegations are denied.


                                         XVII. COUNT XII
                           Gross Negligence/Reckless Conduct Against
                Defendants John and Jane Does, Alias 1-10, and City of Providence

        111.      Defendants incorporate their answers to the said realleged paragraphs.

         112-118. Said paragraphs contain counts not directed toward these defendants, and as such, no
 answer is required. To the extent that these counts allege or imply any wrongful conduct on the part
 of these defendants, the allegations are denied.


                                        XVIII. COUNT XIII
                    Assault Against Defendants John and Jane Does, Alias 1-10

        119.       Defendants incorporate their answers to the said realleged paragraphs.




                                                  -7-
Case 1:21-cv-00021-WES-LDA Document 22 Filed 02/15/21 Page 8 of 10 PageID #: 125




         120-123. Said paragraphs contain counts not directed toward these defendants, and as such,
 no answer is required. To the extent that these counts allege or imply any wrongful conduct on the
 part of these defendants, the allegations are denied.


                                         XIX. COUNT XIV
                    Battery Against Defendants John and Jane Does, Alias 1-10

        124.       Defendants incorporate their answers to the said realleged paragraphs.

         125-128. Said paragraphs contain counts not directed toward these defendants, and as such,
 no answer is required. To the extent that these counts allege or imply any wrongful conduct on the
 part of these defendants, the allegations are denied.


                                          XX. COUNT XV
               False Imprisonment Against Defendants John and Jane Does, Alias 1-10

        129.       Defendants incorporate their answers to the said realleged paragraphs.

         130-134. Said paragraphs contain counts not directed toward these defendants, and as such,
 no answer is required. To the extent that these counts allege or imply any wrongful conduct on the
 part of these defendants, the allegations are denied.


                                         XXI. COUNT XVI
                            Intentional Infliction of Emotional Distress
                        Against Defendants John and Jane Does, Alias 1-10

        135.       Defendants incorporate their answers to the said realleged paragraphs.

         136-142. Said paragraphs contain counts not directed toward these defendants, and as such,
 no answer is required. To the extent that these counts allege or imply any wrongful conduct on the
 part of these defendants, the allegations are denied.


                                        XXII. COUNT XVII
                                         42 U.S.C. § 1983
                    Supervisory Liability Against Defendants Clements and Pare

        143.       Defendants incorporate their answers to the said realleged paragraphs.

                                                  -8-
Case 1:21-cv-00021-WES-LDA Document 22 Filed 02/15/21 Page 9 of 10 PageID #: 126




         144-148. Said paragraphs contain counts not directed toward these defendants, and as such,
 no answer is required. To the extent that these counts allege or imply any wrongful conduct on the
 part of these defendants, the allegations are denied.


                                        XXIII. COUNT XVIII
                                          42 U.S.C. § 1983
                                Against Defendant City of Providence

        149.       Defendants incorporate their answers to the said realleged paragraphs.

         150-159. Said paragraphs contain counts not directed toward these defendants, and as such,
 no answer is required. To the extent that these counts allege or imply any wrongful conduct on the
 part of these defendants, the allegations are denied.


                                         XXIV. COUNT XIX
                      Vicarious Liability Against Defendant City of Providence

        160.       Defendants incorporate their answers to the said realleged paragraphs.

         161-165. Said paragraphs contain counts not directed toward these defendants, and as such,
 no answer is required. To the extent that these counts allege or imply any wrongful conduct on the
 part of these defendants, the allegations are denied.

        WHEREFORE, defendants demand judgment against the plaintiffs.


                          AFFIRMATIVE AND/OR OTHER DEFENSES


        1.     Defendants affirmatively plead assumption of the risk.

        2.     Defendants affirmatively plead qualified immunity.

       3.      Defendants affirmatively plead that Counts IV, V, VI, VII and VIII fail to state claims
 upon which relief can be granted.




                                                  -9-
Case 1:21-cv-00021-WES-LDA Document 22 Filed 02/15/21 Page 10 of 10 PageID #: 127




                                                  DEFENDANTS, KYLE ENDRES and
                                                  BRAD McPARLIN,
                                                  By their Attorney,



                                                  /s/ Michael J. Colucci
                                                  Michael J. Colucci, Esq. #3302
                                                  OLENN & PENZA, LLP
                                                  530 Greenwich Avenue
                                                  Warwick, RI 02886
                                                  PHONE: (401) 737-3700
                                                  FAX: (401) 737-5499
                                                  EMAIL: mjc@olenn-penza.com

                                            CERTIFICATION

          I hereby certify that I have filed the within with the United States District Court on this 15th
  day of February, 2021, that a copy is available for viewing and downloading via the ECF system, and
  that I have caused a copy to be sent to:

  Amato A. DeLuca, Esq.
  199 North Main Street
  Providence, RI 02903

  Jude E. Kerrison, Esq.
  Karns & Kerrison
  850 Aquidneck Avenue
  Unit A9
  Middletown, RI 02842

  Kevin F. McHugh, Sr. Asst. City Solicitor
  Providence Law Department
  444 Westminster Street, Suite 220
  Providence, RI 02903

                                                      /s/ Michael J. Colucci




                                                    -10-
